Exhibit 10.28

 

JOINDER BY AND AGREEMENT OF PROPERTY MANAGER

 

The undersigned, BLUEROCK PROPERTY MANAGEMENT, LLC, a Michigan limited liability
company ("Property Manager"), being the Manager referred to in the Note and
Mortgage Assumption Agreement (the "Assumption Agreement") to which this Joinder
by and Agreement of Property Manager (the "Property Manager Joinder") is
attached, hereby joins in the execution of the Assumption Agreement to reaffirm
its obligations under the Assignment of Management Agreement, and to represent
and warrant to, and acknowledge and agrees with, Lender the following:

 

1.          Defined Terms. All capitalized terms used in this Property Manager
Joinder, unless defined herein, shall have the meanings given such terms in the
Assumption Agreement, and if not defined therein, then in the Loan Agreement, as
amended by the terms of the Assumption Agreement.

 

2.          References to Management Agreement. All references to the term
"Management Agreement" in the Assignment of Management Agreement shall hereafter
mean and refer to the Management Agreement, as assigned from Original Borrower
to New Borrower on the date hereof.

 

3.          Reaffirmation of Assignment of Property Management Contract. The
Assignment of Management Agreement, as amended by the terms hereof (the "Amended
Assignment"), constitutes the valid, legally binding obligations of Property
Manager, enforceable against Property Manager in accordance with its terms, as
amended by the terms hereof. By Property Manager's execution hereof, Property
Manager waives and releases any and all defenses, affirmative defenses, setoffs,
claims, counterclaims and causes of action of any kind or nature accruing on or
prior to the Acquisition Date which Property Manager has asserted, or might
assert, against any of Lender Parties which in any way relate to or arise out of
the Amended Assignment or any of the other Loan Documents.

 

4.          Agreements of Property Manager. Property Manager consents to the
execution and delivery of the Assumption Agreement by Borrower Parties and
agrees and acknowledges that the liability of Property Manager under the Amended
Assignment shall not be diminished in any way by the execution and delivery of
the Assumption Agreement or by the consummation of any of the transactions
contemplated therein, including but not limited to the Requested Actions.

 

5.          Authority Representations by the Property Manager. The execution and
delivery of, and performance under, this Prope1iy Manager Joinder will not (a)
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Property Manager or (b) result in a breach of or constitute or
cause a default under any indenture, agreement, lease or instrument to which
Property Manager is a party or by which the Project may be bound or affected.

 

 

 

 

6.          Governing Law. This Property Manager Joinder shall be governed,
interpreted, construed and enforced in accordance with the laws of the State in
which the Project is located.

 



2

 

 

The undersigned Property Manager has executed and delivered this Property
Manager Joinder to be effective as of the date of the Assumption Agreement.

 



    PROPERTY MANAGER:           BLUEROCK PROPERTY MANAGEMENT,     LLC, a
Michigan limited liability company       /s/ Christopher J. Vohs   By: Bluerock
Real Estate, L.L.C., Print Name: Christopher J. Vohs     a Delaware limited
liability company,         its manager                 By: /s/ Jordan Ruddy    
    Jordan Ruddy         Authorized Signatory /s/ Molly Brown       Print Name:
Molly Brown      



  

STATE OF New York           )   ) SS: COUNTY OF New York       )

 

The forgoing instrument was acknowledged before me this 1 day of April, 2014, by
Jordan Ruddy, as the Authorized Signatory of Bluerock Real Estate, L.L.C., the
manager of BLUEROCK Property Management, LLC, a Michigan limited liability
company, on behalf of the limited liability company.

 

  /s/ Dale Pozzi   Notary Public, State of New York   My Commission Expires: Jan
28, 2017

 

DALE POZZI   NOTARY PUBLIC-STATE OF NEW YORK   No. 01PO6275397   Qualified in
New York County   My Commission Expires January 28, 2017  

 

[Property Manager’s Signature Page to Joinder]

 

 

